DAUKSCH, Judge.
We deny the petition for writ of certiorari which seeks to quash the order of the court requiring discovery.
Petitioner alleges the proposed deponent is her spouse thus cannot be deposed regarding privileged communications.
*1114Respondent points out that there was no lawful marriage between petitioner and deponent because the deponent was already married when he purported to marry petitioner. The trial court agreed, correctly, with respondent that because no valid marriage existed (it was void ab initio) then no marital privilege existed. But, in caution, the court allowed a partial deposition, pending this court’s determination, to allow the deponent to testify about what he saw petitioner do when she destroyed evidence.
Because no marriage existed, no privilege existed and petition must be denied. We do not address the question of mootness because we have not read the deposition and do not know if all discovery was given.
PETITION DENIED.
PETERSON and ANTOON, JJ., concur.